a ea - i ha ‘ a department of the treasury internal_revenue_service commerce street dallas tx tax_exempt_and_government_entities_division number release date uil legend org organization name org address date date address address xx date person to contact badge number contact telephone number ein contact address last date for filing petition february 20xx certified mail and return reciept dear this is a final revocation letter as to your exempt status under sec_501 of the internal_revenue_code recognition of your exemption under internal_revenue_code sec_501 is revoked beginning january 20xx for the following reason s you have not demonstrated that you primarily engage in activities which accomplish one or more of such exempt purposes specified in sec_501 as required by sec_1_501_c_3_-1 contributions to your organization are no longer deductible effective january 20xx if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia before the ninety-first 91st day after the date that this determination was mailed to you contact the clerk of the appropriate court for rules for initiating suits for declaratory_judgment by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access you tax information and can help you get answers you can call and ask for the taxpayer_advocate assistance or you can contact the advocate from the site where this issue was determined by writing to taxpayer_advocate assistance cannot be used as substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determination nor extend the time fixed by law that you have to file a petition in court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling as a result of this revocation of tax-exempt status your organization is required to file form_1120 annually with the appropriate campus identified in the instructions this letter is a final revocation letter and should be kept within your permanent records if you have any questions please contact the person whose name and telephone number are shown above sincerely marsha ramirez director eo examinations enclosures publication internal_revenue_service date date org address department of the treasury te_ge exempt_organizations examinations second avenue m s w540 seattle washington taxpayer_identification_number form_990 tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter rev catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director exempt_organizations enclosures publication publication report of examination letter rev catalog number 34809f or 886a department of the treasury - internal_revenue_service name of taxpayer org explanation of items schedule no or exhibit year period ended december 20xx legend org organization name director director xx date city city xyz state accountant accountant issue whether org qualifies for exemption under sec_501 of the internal_revenue_code facts on april 20xx org was issued letter with an information_document_request from the exempt organization’s correspondence unit located in city xyz the letter stated that the organization’s 20xx form_990 was selected for examination the organization did not file the 20xx form_990 the letter requested the organization to respond in writing by providing a detailed description of its activities by may 20xx on august 20xx an unsuccessful attempt was made to contact the organization’s director by phone on august 20xx a second unsuccessful attempt was made to contact director by phone on august 20xx director was contacted by phone and he stated that he did not receive letter issued to org on april 20xx director requested that the letter be resent to his home address director stated that the organization previously engaged in down payment assistance during tax years 20xx or 20xx but has subsequently stopped director stated that he would contact his accountant to assist him in obtaining the requested information on august 20xx director was issued a duplicate copy of letter with an information_document_request that was issued to the organization on april 20xx the letter was sent by certified mail to director’s home address the organization was requested to respond in writing by september 20xx on september 20xx director provided a faxed response in which he stated that there were no down payment assistance activities during tax_year 20xx director stated that the organization is no longer providing down payment assistance on october 20xx an unsuccessful attempt was made to contact director directly by phone on october 20xx a second unsuccessful attempt was made to contact director directly by phone on october 20xx director was successfully contacted by phone director stated that he planned to voluntarily terminate the organization the process to voluntarily terminate the organization was explained to director on november 20xx letter with an information_document_request was issued to org by certified mail the organization was requested to provide a copy of the articles of dissolution filed with the state of xyz a resolution signed by two officers indicating the date of dissolution and any documents from the state of xyz acknowledging the dissolution the organization was also requested to provide a signed statement from an officer advising of the disposition of the organization’s assets and to provide the name of the internal_revenue_code sec_501 organization that the assets were distributed to the organization was also form 886-arev department of the treasury - internal_revenue_service page -1- eee 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended december 20xx org legend org organization name director director xx date city city xyz state accountant accountant requested to provide a signed 20xx form_990 indicating that the return is the final return for the organization the organization was requested to provide the information by december 20xx on november 20xx director provided a faxed response in which he stated that he wanted to further some of the activities of org director stated that he contacted his accountant to assist him in providing the requested information on december 20xx a faxed copy of form_2848 power_of_attorney and declaration of representative was received from accountant accountant requested a copy of letter with the information_document_request that was previously sent to director on august 20xx accountant stated he would provide a written explanation of the activities that org has been engaged in over the past five years on december 20xx letter with an information_document_request was sent to accountant no response has been received from accountant exhibit a provides copies of the internal_revenue_service correspondence requesting that org provide the requested information org failed to respond to the internal revenue service’s correspondence law sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or form 886-a crev department of the treasury - internal_revenue_service page -2- eee 886a department of the treasury - internal_revenue_service schedule no or name of taxpayer december 20xx org exhibit year period ended explanation of items legend org organization name director director xx date city city xyz state accountant accountant employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provision of the code and regulations under sec_6001 and organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax exempt status and to determine its liability for any unrelated_business_income_tax conclusion it is the position of the internal_revenue_service that the organization failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization’s exempt status is revoked effective january 20xx form 886-arev department of the treasury - internal_revenue_service page -3-
